Citation Nr: 0803927	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-37 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye condition.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.


FINDINGS OF FACT


1.  The veteran complained of knee pain in January 2004 but 
there is no competent medical evidence of a diagnosis of 
either a right or left knee disability.

2.  The March 1948 rating decision denying the claim for 
entitlement to service connection for an eye condition is 
final.

3.  The evidence associated with the claims file subsequent 
to the March 1948 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for an 
eye condition and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007). 

2.  A left knee condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007). 

3.  Evidence received since the final March 1948 
determination denying the veteran's claim of entitlement to 
service connection for an eye condition is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished with 
regard to the service connection claims by way of a letter 
from the RO to the veteran dated in January 2004.  This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claims.  Under Dingess v. Nicholson, 19 
Vet. App. 473 (2006), VA must also provide notice of how 
disability ratings and effective dates are assigned for the 
award of benefits. Although the RO did not advise the veteran 
of such information, this decision affirms the RO's denial of 
the issues and the veteran is therefore not prejudiced in 
regards to lack of Dingess notice.  Proceeding with this 
matter in its procedural posture would not therefore 
prejudice the veteran.

In March 2004, the RO sent the appellant a pre-rating notice 
letter informing him of what evidence has needed to support a 
claim for service-connected compensation benefits and 
explained what constitutes new and material evidence to 
reopen such a claim.  The RO notified him that he was 
previously denied service connected compensation for an eye 
condition (of which he was notified, and the basis for the 
prior denial explained, via RO letter in March 1948).  After 
that letter, the appellant and his representative were 
afforded full opportunity to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim, to 
include in light of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(holding that a veteran must be notified of both the criteria 
to reopen a claim for service connection and to establish the 
underlying claim therefore), and has been afforded ample 
opportunity to submit such information and evidence.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file.  The Board 
points out, as explained below, that, as a prima facie claim 
for service connection for either of a left or right knee 
disability has not been presented, obtaining a VA examination 
and/or medical opinion in connection with either claim is not 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  It is upon the lack of a current left or 
right disability that the claims for service connection for a 
left and right knee conditions fail.   

The veteran seeks service connection for a right and left 
knee condition.  Specifically, in a December 2003 statement, 
the veteran argued that his bilateral knee condition is due 
to his active duty service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

The service treatment records are devoid of any complaints, 
treatment, or diagnosis of a left or right knee condition.  
The veteran's 1946 separation examination diagnosed no 
musculoskeletal defects of the knees.  

In this case, there is no competent medical evidence of a 
diagnosis of either a current right or left knee disability.  
A January 2004 VA outpatient treatment record shows that the 
veteran complained of knee pain, but there no diagnosis of 
either a right or left knee disability indicated.  There is 
no other medical evidence showing a diagnosis of either a 
right or left knee disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §1110.  Evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.  The evidence in this case shows 
no conclusive evidence of the existence of a bilateral knee 
condition and denial of the claim could be warranted on the 
basis that there is no current disability, i.e., there is no 
bilateral knee condition.  As noted above, there is medical 
evidence of complaints of knee pain.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).
With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board does not doubt the sincerity of the veteran's 
belief that he has a bilateral knee condition as a result of 
his active duty service.  As a lay person without the 
appropriate medical training and expertise, however, he is 
not competent to provide a probative opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

The Board finds that the preponderance of the evidence is 
against the claims for service connection for left and right 
knee conditions, and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).


New and Material Evidence

The veteran is seeking service connection for an eye 
condition.  A claim for service connection for an eye 
condition was previously considered and denied by the RO in a 
rating decision dated in March 1948.  The veteran did not 
perfect a timely appeal and as such, the March 1948 decision 
represents a final decision.  38 U.S.C.A. 7103(a); 38 C.F.R. 
§ 20.1103. 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2004.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final . 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the March 1948 rating decision that denied 
service connection for an eye condition, the evidence of 
record consisted of service medical records and a statement 
by the veteran that his eye disability began in November 
1947.  Subsequently, VA medical treatment records, private 
medical records and lay statements from the veteran have been 
associated with the claims file.  The evidence submitted 
subsequent to the April 2002 rating decision is new, in that 
it was not previously of record.  However, the newly 
submitted evidence is not material.

Initially, the claim for an eye condition was denied in the 
March 1948 rating decision as there was no evidence of any 
disability during service.  A rating decision dated in 
December 2004 confirmed the denial.  Although the evidence 
submitted since the final March 1948 decision demonstrates 
treatment and diagnoses of cataracts and glaucoma, none of 
the records provides evidence suggesting the presence of 
cataracts and glaucoma during service or relating the current 
cataracts and glaucoma to service.  Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).

Thus, the additional evidence received since the March 1948 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for an eye condition is not reopened.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for an eye condition is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


